UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-1490


EARL VENNINGS, JR.,

                    Plaintiff - Appellant,

             v.

BEATRICE WHITTEN,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Mary G. Lewis, District Judge. (2:20-cv-00003-MGL)


Submitted: September 24, 2020                               Decided: September 28, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Earl Vennings, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Earl Vennings, Jr., appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 complaint. The district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be denied and

advised Vennings that failure to file timely, specific objections to this recommendation

could waive appellate review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985).

       Although Vennings received proper notice and filed timely objections to the

magistrate judge’s recommendation, he has waived appellate review because the objections

were not specific to the particularized legal recommendations made by the magistrate

judge. See Martin, 858 F.3d at 245 (holding that, “to preserve for appeal an issue in a

magistrate judge’s report, a party must object to the finding or recommendation on that

issue with sufficient specificity so as reasonably to alert the district court of the true ground

for the objection” (internal quotation marks omitted)).          Accordingly, we affirm the

judgment of the district court.




                                               2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          3